                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 HELENA HUNTERS AND
 ANGLERS ASSOCIATION, and                         CV 19-47-M-DLC
 MONTANA WILDLIFE
 FEDERATION,                                      (Consolidated with Case No.
                      Plaintiffs, and             CV 19- 106-M-DLC)

 ALLIANCE FOR THE WILD
 ROCKIES, and NATIVE                               ORDER
 ECOSYSTEM COUNCIL

                      Consolidated
                      Plaintiffs,

        vs.

 LEANNE MARTEN, in her official
 capacity; UNITED STATES FOREST
 SERVICE; UNITED STATES
 DEPARTMENT OF AGRICULTURE,

                      Defendants.

      Before the Court is the State of Montana's Unopposed Motion to Intervene

(Doc. 22) wherein Montana seeks to intervene as a defendant-intervenor in this

case "as of right" pursuant to Federal Rule of Civil Procedure 24(a) or

"permissively" pursuant to Rule 24(b). (Doc. 23 at 2.) For the following reasons,

Montana's Motion will be granted.




                                        -1-
      A litigant seeking to intervene under Fed. R. Civ. P. 24(a)(2) bears the

burden of establishing that the following criteria are satisfied: ( 1) the motion is

timely; (2) the applicant has a "significantly protectable" interest relating to the

property or transaction that is the subject of the action; (3) the applicant is so

situated that the disposition of the action may, as a practical matter, impair or

impede the applicant's ability to protect its interest; and (4) the applicant's interest

is not adequately represented by the existing parties in the lawsuit. Wilderness

Soc. v. US. Forest Service, 630 F.3d 1173, 1177 (9th Cir. 2011) (quoting Sierra

Club v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993)); DBSI/ TRJ IV Ltd. Partnership

v. United States, 465 F.3d 1031, 1037 (9th Cir. 2006).

      In evaluating these factors, "[c]ourts are to take all well-pleaded,

nonconclusory allegations in the motion to intervene, the proposed complaint or

answer in intervention, and declarations supporting the motion as true absent

sham, frivolity or other objections." Southwest Center for Biological Diversity v.

Berg, 268 F.3d 810,820 (9th Cir. 2001). While "the party seeking to intervene

bears the burden of showing those four elements are met, 'the requirements for

intervention are broadly interpreted in favor of intervention."' Prete v. Bradbury,

438 F.3d 949, 954 (9th Cir. 2006) (quoting United States v. Alisa/ Water Corp.,

370 F.3d 915, 919 (9th Cir. 2004)).




                                          -2-
   1. Timeliness

      Montana's motion is timely. The timeliness of a motion to intervene

depends on three criteria: "( 1) the stage of the proceeding at which an applicant

seeks to intervene; (2) the prejudice to other parties; and (3) the reason for the

length of the delay." United States v. Carpenter, 298 F.3d 1122, 1125 (9th Cir.

2002) (internal quotation marks and citations omitted). First, these proceedings are

at a preliminary stage-the existing defendants in these consolidated cases have

yet to file an answer and may do so up until September 9, 2019. (Doc. 29 at 1.)

Second, the Court has yet to make any substantive rulings. In fact, the only

briefing received so far which addresses any aspect of the merits of this case is the

consolidated plaintiffs' Motion for a Preliminary Injunction (Doc. 24).

Consequently, the Court does not find that Montana's intervention would prejudice

any of the parties. Lastly, Montana filed its motion within ten days of the order

setting the litigation schedule in the consolidated case. (Docs. 20; 22.) The Court

finds that Montana has not unreasonably delayed intervening in this case.

   2. Significant Protectable Interest

      "Whether an applicant for intervention as of right demonstrates sufficient

interest in an action is a practical, threshold inquiry, and [n]o specific legal or

equitable interest need be established." Citizens for Balanced Use v. Mont.

Wilderness Ass 'n, 647 F.3d 893, 897 (9th Cir. 2011) (internal quotation marks and


                                          -3-
citations omitted). "To demonstrate a significant protectable interest, an applicant

must establish that the interest is protectable under some law and that there is a

relationship between the legally protected interest and the claims at issue." Id.

Montana notes that the project at issue in this case, the Tenmile-South Helena

logging project, will be carried out "on and near state land" and adds that the

Montana Attorney General has a significant protectable interest in this litigation

because it concerns "wildfire mitigation, which directly impacts the safety and

welfare of the State's citizens," and public interests such as protecting "the

drinking water of the city of Helena ... and promoting overall forest health."

(Doc. 23 at 7-8.) The Court finds these interests to be significant protectable

interests. See Forest Conservation Council v. United States Forest Service, 66

F.3d 1489, 1497 (9th Cir. 1995) (finding that Arizona' s interest in the

"environmental health of, and wildfire threats to, state lands adjacent to national

forests . .. are ' concrete, plausible interests, within NEPA's zone of concern for

the environment."') (quoting Douglas Cnty v. Babbitt, 48 F .3d 1495, 1501 (9th Cir.

1995) abrogated on other grounds by Wilderness Society v. United States Forest

Service, 630 F.3d 1173, 1177- 80 (9th Cir. 2011).

   3. Impairment of Interest

      A "prospective intervenor has a sufficient interest for intervention purposes

if it will suffer a practical impairment of its interests as a result of the pending


                                          -4-
litigation." Wilderness Society, 630 F.3d at 1180 (internal quotation marks and

citation omitted). The relief requested by plaintiffs and consolidated plaintiffs, the

injunction of the Tenmile-South Helena logging project and a declaration that

defendants have violated NEPA, NFMA, or the Roadless Rule (Doc. 1 at 54),

could impair Montana's ability to protect the interests noted above.

   4. Inadequacy of Representation

      A prospective intervenor "bears the burden of demonstrating that the

existing parties may not adequately represent its interest." Berg, 268 F.3d at 822.

The burden is minimal and is satisfied if the applicant can demonstrate that

representation of its interests "may be" inadequate. Arakaki v. Cayetano, 324 F .3d

1078, 1086 (9th Cir. 2003) (quoting Trbovich v. United Mine Workers, 404 U.S.

528, 538 n. 10 (1972)). This Court is to consider:

      (1) whether the interest of a present party is such that it will
      undoubtedly make all the intervenor's arguments; (2) whether the
      present party is capable and willing to make such arguments; and (3)
      whether the would-be intervenor would offer any necessary elements
      to the proceedings that other parties would neglect.

Berg 268 F.3d at 823 (quoting Northwest Forest Res. Council v. Glickman, 82 F.3d

825, 838 (9th Cir. 1996). Additionally, there is "an assumption of adequacy when

the government is acting on behalf of a constituency that it represents." Arakaki,

324 F.3d at 1086.




                                         - 5-
      Montana asserts that the existing defendants, Leanne Marten, the United

States Forest Service, and the United States Department of Agriculture have "no

duty" to represent the interests of a single group or state. The Ninth Circuit has

recognized that the Forest Service "is required to represent a broader view than the

more narrow, parochial interests of [a] State ..." Forest Conser-vation Council, 66

F.3d at 1499. Here, although it appears as though Montana and the federal

defendants share the objective of ensuring that the Tenmile-South Helena logging

project proceeds according to plan, they do not share the same reasons for ensuring

this project commences. "The Attorney General has both the right and the

responsibility to promote the interest of all the citizens of the state and represent

the state in all litigation of a public character." (Doc. 23 at 8.) Here, the public

interests which Montana claims will not be advanced by federal defendants include

"the protection of the drinking water of the city of Helena, reducing the risk of

wildfire in the wildland-urban interface near residences, and promoting overall

forest health." (Id.) The Court agrees that, in light of the federal defendants'

differing perspectives and goals, representation of Montana's interests "may be"

inadequate.

      In granting the motion for intervention as a matter of right, the Court advises

Montana that, while it may participate in settlement negotiations with the parties

should such negotiations take place, its status as Defendant-Intervenor does not


                                          - 6-
carry with it the right to prevent any settlement of plaintiffs' or consolidated

plaintiffs' claims from occurring. See United States v. Carpenter, 526 F.3d 1237,

1240-1241 (9th Cir. 2008) (recognizing "that intervenors' consent is not required

for approval of [a] settlement between the parties"); Local Number 93, lnt 'l Ass 'n

ofFirefighters, AFL-CJO C.L.C. v. City of Cleveland, 478 U.S. 501, 528-529

( 1986) ("It has never been supposed that .. . an intervenor . . . could preclude other

parties from settling their own disputes and thereby withdrawing from litigation.

Thus, while an intervenor is entitled to present evidence and have its objections

heard at the hearings on whether to approve a consent decree, it does not have

power to block the decree merely by withholding its consent.") (citations omitted).

      Furthermore, the Court urges Montana to focus its briefing on its unique

interests in this case. It is not helpful when intervenors or amici brief the same

issues and make the same arguments advanced by other defendants.

      Accordingly, IT IS ORDERED that Montana' s Motion (Doc. 22) is

GRANTED as follows:

       I) Defendant-Intervenor are hereby granted leave to intervene as a

          defendant in this matter pursuant to Federal Rule of Civil Procedure

          24(a)(2);

      2) Defendant-Intervenor shall immediately file its answer;




                                         -7-
3) Defendant-Intervenor shall confer with counsel for the federal defendants

   on all motions and briefs to avoid repetitious arguments to the extent

   consistent with Defendant-Intervenor' s interests; and

4) Defendant-Intervenor shall adhere to the Court's August 2, 2019

   Scheduling Order (Doc. 20).

DATED this '11:!day of August, 2019.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                 -8-
